DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Christopher on 05/23/2022.

	The application has been amended as follows:

In the claims filed on 05/19/2022:
In claim 1 at line 5, please delete the word(s) “therefrom”, and insert the word(s) --from the first container-- after the word(s) “deployable”.
In claim 1 at line 15, please delete the word(s) “therefrom”, and insert the word(s) --from the second container-- before the word(s) “, the second power”.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, SMITH (US 20130186450 A1) teaches the state of the art of a solar power system comprising a first container, a second container, a first power source, a second power source, a first compartment, a second compartment.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a first power distribution system disposed within the first container and in communication with the first battery and with the first power source; and a first communications system disposed within the first container and configured to communicate data via an ad-hoc mobile communications network; a second power distribution system disposed within the second container and in communication with the second battery and with the second power source; and a second communications system disposed within the second container and configured to communicate data via the ad-hoc mobile communications network, the ad-hoc mobile communications network being formed by the first container and the second container, the ad-hoc mobile communications network being configured to operate independent of any communication network not part of the first container and the second container forming the ad- hoc mobile communications network”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726